Citation Nr: 1417830	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  07-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include cardiomyopathy and congestive heart failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1985.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2010, January 2013, and October 2013, the Board remanded this matter for additional development.


REMAND

Regrettably, the Board finds that the VA medical opinion is once again incomplete.  

In the October 2013 remand, the Board requested that the AOJ obtain additional VA medical records and schedule the Veteran for a VA examination to assess the nature and etiology of any current heart disability.  The examiner was specifically asked to reconcile the opinion with all pertinent evidence of record including the service medical records which show evidence of chest pain, shortness of breath, and abnormal EKG findings; the Veteran's VA medical records which indicate that he was diagnosed with congestive heart failure secondary to idiopathic cardiomyopathy in 1992, and subsequently received ongoing treatment for that disability; the VA medical opinions of record including the January 2011, February 2013, and May 2013 VA medical opinion reports; and the Veteran's statements regarding in-service incurrence of a heart disability and continuity of cardiac symptomatology since service.

The AOJ obtained additional VA medical records and provided the Veteran a VA examination in November 2013.  The examiner stated that the Veteran's current congestive heart failure/non-ischemic cardiomyopathy was less likely as not related to chest pains in service.  The examiner stated that there is not enough medical proof or evidence to link congestive heart failure/non- ischemic cardiomyopathy to service, noting that chest pain does not indicate congestive heart failure or cardiomyopathy and a 1982 EKG was within normal limits.  

Although the examiner noted the in-service complaints of chest pain and normal EKG in 1982, there is no indication that the examiner considered the complaints of shortness of breath, the subsequent EKG showing a right axis deviation as noted by the December 1984 medical board examination, or the Veteran's competent lay statements regarding the in-service incurrence of a heart disability and continuity of cardiac symptomatology since service.  Thus, an addendum that addresses those factors is needed, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to obtaining the addendum, any outstanding medical records should be obtained.  The record contains VA treatment notes through September 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records since September 2013.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the November 2013 VA examination for an addendum.  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner is asked to restate the opinion as to whether it is at least as likely as not (50 percent probability or greater) that any heart disability, to include dilated non-ischemic cardiomyopathy and congestive heart failure, is related to the Veteran's active service and his cardiac complaints and treatment during service.  The examiner is then asked to provide a rationale that addresses the in-service complaints of chest pain, shortness of breath, and numbness in the neck and arm associated with chest pain and shortness of breath; the August 1975 EKG indicating an incomplete right bundle branch block; the EKG showing a right axis deviation as noted by the December 1984 medical board examination; the undated radiographic report noting a questionable cardiac contour; and the Veteran's statements regarding the in-service incurrence of his heart condition and continuity of cardiac symptomatology since service.   

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

